Citation Nr: 9900131	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for pemphigus vulgaris.  

3.  Entitlement to service connection for a prostate 
disorder.  

4.  Entitlement to service connection for a sleeping 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to May 
1966.  

This appeal arose from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a neurological 
disability, pemphigus vulgaris, a prostate disorder and a 
sleeping disorder.  The claim was then transferred to the Los 
Angeles, California RO. 


REMAND

The veteran contends in essence that peripheral neuropathy 
was incurred as a result of Agent Orange exposure in service.  
The veteran maintains that the development of pemphigus, 
prostate disability and a sleeping disorder are also related 
to service. 

The veteran had service in Vietnam.  His military 
occupational specialty as reflected on his DD-214 was engine 
mechanic.   

The service medical records are negative for any diagnosis or 
complaint of pemphigus, a sleeping disorder, prostate 
disorder or neurological symptoms of the hands and feet.  


In a report by M. Schultz, M.D., dated in October 1993 the 
veteran described intermittent tingling in his feet for about 
fifteen years.  He related increased numbness and tingling in 
around November 1992 and reported that the symptoms became 
constant in or around March 1993.  He reported a constant 
burning in the ankles and feet.  He denied symptoms in the 
calves.  

The impression was progressive lower extremity dysesthesia, 
the etiology of which was unclear.  The doctor added that the 
symptoms could well be due to a developing peripheral 
neuropathy.  The doctor felt that the symptoms might also be 
due to lumbar radiculopathy.  An MRI of the spine and other 
testing including electromyography (EMG) and nerve conduction 
velocity (NCV) studies showed evidence of nerve entrapment at 
the ankles.  There were also spinal changes suggestive of a 
L3 or L4 root lesion and a disc protrusion at L5-S1 that 
mildly nudges the left S1 nerve root.  

In a subsequent report dated in November 1993 Dr. Schultz 
concluded that the lumbar disc and mild nerve entrapment at 
the ankles could be contributing to some of his complaints of 
pain and numbness.  He also reported that the veterans 
peripheral neuropathy could be related to the veterans 
autoimmune condition (pemphigus).  

By April 1994 Dr. Schultz described the veterans lower 
extremity pain and numbness as symptoms of peripheral 
neuropathy.  In June 1994 the doctor added that extensive 
evaluation had not revealed an underlying medical disease or 
condition to account for development of the peripheral 
neuropathy.  He noted the history of Agent Orange exposure, 
which according to the doctor is known to be associated 
with the development of peripheral neuropathy, and 
concluded that the veterans peripheral neuropathy was most 
likely related to Agent Orange exposure.  

The veteran testified at a hearing before the Board at the RO 
in September 1998 that he was treated by Dr. Kearns for ear, 
nose and throat problems in 1978 and that he underwent a VA 
ear, nose and throat examination in 1993.  Hearing 
transcript, page 15.  

A 1993 VA examination report from the Sepulveda, California 
VA Medical Center contains a notation that an ear nose and 
throat examination was scheduled at the West Los Angeles VA 
Medical Center.  The complete report of that examination is 
not of record.  

In August 1998 the veteran submitted a letter outlining 
findings of an apparent VA Agent Orange examination at the 
West Los Angeles Medical Center.  The complete report of that 
examination is not of record.  

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5103 (West 1991), and to ensure that the 
veteran is afforded due process, 38 C.F.R. § 3.103(a) (1998), 
the Board is remanding the claim to the RO for further 
development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private 
(including Dr. Kearns), inpatient or 
outpatient, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veterans complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veterans response, the RO should 
secure all outstanding VA treatment 
reports including any VA Agent Orange 
examination report and any VA ear nose 
and throat examination report.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The veteran should be 
afforded a VA neurological examination to 
determine the nature and etiology of any 
peripheral neuropathy.  The examiner 
should opine whether it is as likely as 
not that peripheral neuropathy is the 
result of presumed herbicide exposure in 
service.  The examiner should cite to the 
reasoning for the opinion and reconcile 
any opinion with the reports by Dr. 
Schultz.  The claims folder and a copy of 
this Remand should be made available to 
the examiner prior to the examination.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a prostate 
disorder and a sleep disorder with 
consideration of all applicable laws and 
regulations.  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A period of time for a response 
should be afforded to the veteran.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand no opinion, whether 
factual or legal, is intimated regarding any outcome that may 
be warranted in this case on appeal.  No action is required 
by the veteran until such time as he is notified by the RO.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
